Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-5, 7, 11, 20-24 and 43-46 are pending and being acted upon in this Office Action. 

Objection and Rejection Withdrawn
The objection to claims 3, 4, 6, 7, 9, 11-14 and 43 is withdrawn in light of the claims amendment. 

The rejection of claims 1, 7, 20, 21, 23 and 43 under 35 U.S.C. 102 (a)(2) as being anticipated by US2014/0050708 (Powell hereafter, filed January 18, 2012, claimed earliest priority to 61/433,731, filed Jan 18,2011; PTO 892) is withdrawn in light of the claims amendment. 

The rejection of claims 1-3, 12-14, 20-21 and 43 under 35 U.S.C. 103 as being unpatentable W02012/079000 (Kalos hereafter, published June 14, 2012; PTO 1449) in view of Caron et al (Cancer Research 52: 6761-6767, published Dec 15, 1992; PTO 892) and O’Hear (Blood 122: 1441, abstract only, 2013, PTO 1449) is withdrawn in light of the claims amendment. 

The rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable W02012/079000 (Kalos hereafter, published June 14, 2012; PTO 1449) in view of Caron et al (Cancer Research 52: 6761-6767, published Dec 15, 1992; PTO 892) and O’Hear (Blood 122: 1441, abstract only, 2013, PTO 1449) as applied to claims 1-3, 12-14, 20-21 and 43 mentioned above and further in view of Lajoie (J Immunology 192: 741-751, January 2014; PTO 892) and US Pat No. 7,700,100 (PTO 892) is withdrawn in view of the claims amendment. 




The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable W02012/079000 (Kalos hereafter, published June 14, 2012; PTO 1449) in view of Caron et al (Cancer Research 52: 6761-6767, published Dec 15, 1992; PTO 892) and O’Hear (Blood 122: 1441, abstract only, 2013, PTO 1449) as applied to claims 1-3, 12-14, 20-21 and 43 mentioned above and further in view of Torikai et al (Blood 119(2): 5697-5705, June 14, 2012; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 22 and 24 under 35 U.S.C. 103 as being unpatentable W02012/079000 (Kalos hereafter, published June 14, 2012; PTO 1449) in view of Caron et al (Cancer Research 52: 6761-6767, published Dec 15, 1992; PTO 892) and O’Hear (Blood 122: 1441, abstract only, 2013, PTO 1449) as applied to claims 1-3, 12-14, 20-21 and 43 mentioned above and further in view of WO2013/176915 (Smith hereafter, published Nov 28, 2013; PTO 892) is withdrawn in view of the claim amendment. 

New ground of rejection necessitated by the amendment filed January 7, 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2, 5, 20-24 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of “at least 67% identity and at least 80% similarity to at least one sequence to  SEQ ID NO: 11,  SEP ID NO: 13, SEP ID NO: 15, and SEP ID NO: 17” and “at least 53% identity and at least 75% similarity to at least one sequence selected from the group consisting of SEP ID NO: 12, SEP ID NO: 14, SEP ID NO: 16, and SEP ID NO: 18” in claims 1 and 43 is ambiguous and indefinite because it is unclear how a sequence can have both sequence identity and similarity in the claim.  As such, one of skill in the art cannot appraises the metes and bound of the invention to avoid infringing on the claims.  
Claims 2, 5 and 20-24 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1-2, 4-5, 7, 11, 20-24 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3).  
Claim 1 encompasses a chimeric antigen receptor (CAR) comprising:
(a)    an extracellular ligand binding domain comprising a heavy chain variable region (Vh) and a light chain variable region (Vl) from a monoclonal anti-CD33 antibody, wherein the Vh region comprises a polypeptide sequence having at least 67% identity and at least 85% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 11, SEP ID NO: 13, SEP ID NO: 15, and SEP ID NO: 17: and wherein the Vl region comprises a polypeptide sequence having at least 53% identity and at least 75% similarity to at least one sequence selected from the group consisting of SEP ID NO: 12, SEP ID NO: 14, SEP ID NO: 16, and SEP ID NO: 18:
(b)    a hinge selected from the group consisting of an FcγRIIIα hinge having an amino acid sequence set forth in SEQ ID NO: 3. a CD8a hinge having an amino acid sequence set forth in SEQ ID NO: 4. and an IgG1 hinge having an amino acid sequence set forth in SEP ID NO: 5:

(d)    a cytoplasmic domain comprising a CD3-ζ signaling domain having an amino acid sequence set forth in SEQ ID NO: 9, and a co-stimulatory domain from 4-IBB having an amino acid sequence set forth in SEQ ID NO: 8. 
Claim 2 encompasses the CAR of claim 1, comprising the CD8a hinge and  the CD8a transmembrane domain.
Claim 4 encompasses the CAR of claim 1, comprising a polypeptide sequence having at least 80% sequence identity with SEQ ID NO: 19, SEQ ID NO: 25, SEQ ID NO: 31, SEQ ID NO: 37, SEQ ID NO: 21, SEQ ID NO: 27, SEQ ID NO: 33, SEP ID NO: 39, SEQ ID NO: 23, SEQ ID NO: 29, SEQ ID NO: 35, or SEQ ID NO: 41 
Claim 5 encompasses the CAR of claim 1, comprising the FcγRIIIα hinge and the CD8a transmembrane domain.
Claim 7 encompasses the CAR of claim 1, wherein: 
the Vh region comprises SEQ ID NO: 11 and the Vl region comprises SEQ ID NO: 12;
the Vh region comprises SEQ ID NO: 13 and the Vl region comprises SEQ ID NO: 14;
the Vh region comprises SEQ ID NO: 15 and the Vl region comprises SEQ ID NO: 16; or
the Vh region comprises SEQ ID NO: 17 and the Vl region comprises SEQ ID NO: 18. 
Claim 11 encompasses the CAR of claim 1, wherein the Vh region has at least 80% sequence identity with a polypeptide sequence selected from SEQ ID NO: 11, SEQ ID [[NO.]]NO: 13, SEQ ID NO: 15 and SEQ ID NO: 17; and wherein the Vl region has at least 80% sequence identity with a polypeptide sequence selected from SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16 and SEQ ID NO: 18.
Claim 20 encompasses any engineered immune cell expressing the CAR of claim 1 at its cell 
Claim 21 encompasses the engineered immune cell of claim 20, wherein the engineered immune cell is derived from at least one of an inflammatory T-lymphocyte, a cytotoxic T-lymphocyte, a regulatory T-lymphocyte, or a helper T-lymphocyte.
Claim 22 encompasses the engineered immune cell of claim 20, wherein expression of T cell receptor (TCR) is suppressed. 
Claim 23 encompasses the engineered immune cell of claim 20, wherein expression of CD33 is suppressed. 
Claim 24 encompasses the engineered immune cell of claim 20, wherein said engineered immune cell is modified to be resistant to at least one of an immunosuppressive drug or a chemotherapy drug.
Claim 43 encompasses any engineered immune cell expressing at its cell surface a chimeric antigen receptor (CAR) comprising:
(a)    an extracellular ligand binding domain comprising a heavy chain variable region (Vh) and a light chain variable region (Vl) from a monoclonal anti-CD33 antibody, wherein the Vh region comprises a polypeptide sequence having at least 67% identity and at least 85% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 11. SEQ ID NO: 13, SEQ ID NO: 15, and SEQ ID NO: 17: and wherein the VL, region comprises a polypeptide sequence having at least 53% identity and at least 75% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 12. SEQ ID NO: 14, SEP ID NO: 16, and SEP ID NO: 18;
(b)    a hinge selected from the group consisting of an FcγRIIIα hinge having an amino acid sequence set forth in SEQ ID NO: 3. a CD8a hinge having an amino acid sequence set forth in SEQ ID NO: 4, IgG1 hinge having an amino acid sequence set forth in SEP ID NO: 5:
(c)    a CD8a transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 6: and

Claim 44 encompasses the  engineered immune cell of claim 43, wherein the CAR comprises a polypeptide sequence having at least 80% sequence identity with SEQ ID NO: 19, SEQ ID NO: 25, SEQ ID NO: 31, SEQ ID NO: 37, SEQ ID NO: 21, SEQ ID NO: 27, SEQ ID NO: 33, SEQ ID NO: 39, SEQ ID NO: 23, SEQ ID NO: 29, SEQ ID NO: 35, or SEQ ID NO: 41.
Claim 45 encompasses the engineered immune cell of claim 43, wherein:
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 11 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 12;
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 13 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 14;
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 15 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 16; or
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 17 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 18.
The specification discloses just four chimeric antigen receptor comprising scFv that binds to CD33 generated from antibody M195-1, M2H12-1, DRB2-1 or MY9-6-1, an FcγRIII hinge 
However, the specification does not describe where and what amino acid within the full-length sequence of VH and VL to be substituted, deleted, added or a combination thereof such that the VH sequence having at least 67% identity or 80% similarity to SEQ ID NO: 11, 13, 15 or 17 and the VL sequence having at least 53% identity or 75% similarity to SEQ ID NO: 12, 14, 16 or 18 (that has no resemblance to the parent anti-CD33 antibody) still maintains structure conformation and binding specifically to human CD33.  The same issue applies to claims 4, 11, 44 and 45.  As such, the one of skill in the art cannot visualize or recognize the member of the genus of the actual claimed CD33 specific chimeric antigen receptor themselves.  
It is well established in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
As another example, Chen et al. (EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure 
Aside from the CDRs, there are also critical framework residues which are also important in positioning the CDRs and contact antigen.
For example, Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it would be highly unpredictable that an antibody variable region having merely 67% or identity or 80% similarity or identity  to SEQ ID NO: 11, 13, 15 or 17 and the VL sequence has 53% identity or 75% similarity or 80% identity  to SEQ ID NO: 12, 14, 16 or 18 of a parental antibody would retain the CD33 antigen-binding function of the parental antibody.  The specification fails to provide a disclosure of which structural requirements in anti-CD33 antibodies comprising having at least 67% identity and at least 85% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 11. SEQ ID NO: 13, SEQ ID NO: 15, and SEQ ID NO: 17: and wherein the VL, region comprises a polypeptide sequence having at least 53% identity and at least 75% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 12. SEQ ID NO: 14, SEQ ID NO: 16, and SEQ ID NO: 18 to retain the appropriate antibody specificity for CD33 encompassed by the claimed chimeric antigen receptor.   Thus one of skill in the art cannot "visualize or recognize" most members of the genus of anti-CD33 antibodies variants encompassed by the claimed chimeric antigen receptor and engineered immune cells to demonstrate possession at the time of filing.  
Although one of skill in the art could: make a mAb against a CD33, or screen a human antibody phage display library, test candidates, and produce a corresponding antibody, note that:

Equally note that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, there is insufficient written description for genus of the anti-CD33 antibodies broadly encompassed by the claimed invention, other than chimeric antigen receptor (CAR) or engineered immune cell expressing CAR comprising the anti-CD33 antibody set forth in claim 46 and described in the specification as filed under the written description provision of 35 USC 112, first paragraph.
Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115.) 


Claims 1-2, 4-5, 7, 11, 20-24 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for CD33 specific chimeric antigen receptor (CAR) comprising the amino acid sequence of SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 27, SEQ ID NO: 28, or SEQ ID NO: 29 or SEQ ID NO: 30, does not reasonably provide enablement for the claimed antibody/target binding agent which solely recites heavy chain CDR1 or light chain CDR2. The specification does not enable any person skilled in make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses a chimeric antigen receptor (CAR) comprising:
(a)    an extracellular ligand binding domain comprising a heavy chain variable region (Vh) and a light chain variable region (Vl) from a monoclonal anti-CD33 antibody, wherein the Vh region comprises a polypeptide sequence having at least 67% identity and at least 85% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 11, SEP ID NO: 13, SEP ID NO: 15, and SEP ID NO: 17: and wherein the Vl region comprises a polypeptide sequence having at least 53% identity and at least 75% similarity to at least one sequence selected from the group consisting of SEP ID NO: 12, SEP ID NO: 14, SEP ID NO: 16, and SEP ID NO: 18:
(b)    a hinge selected from the group consisting of an FcγRIIIα hinge having an amino acid sequence set forth in SEQ ID NO: 3. a CD8a hinge having an amino acid sequence set forth in SEQ ID NO: 4. and an IgG1 hinge having an amino acid sequence set forth in SEP ID NO: 5:
(c)    a CD8α transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 6: and

Claim 2 encompasses the CAR of claim 1, comprising the CD8a hinge and  the CD8a transmembrane domain.
Claim 4 encompasses the CAR of claim 1, comprising a polypeptide sequence having at least 80% sequence identity with SEQ ID NO: 19, SEQ ID NO: 25, SEQ ID NO: 31, SEQ ID NO: 37, SEQ ID NO: 21, SEQ ID NO: 27, SEQ ID NO: 33, SEP ID NO: 39, SEQ ID NO: 23, SEQ ID NO: 29, SEQ ID NO: 35, or SEQ ID NO: 41 
Claim 5 encompasses the CAR of claim 1, comprising the FcγRIIIα hinge and the CD8a transmembrane domain.
Claim 7 encompasses the CAR of claim 1, wherein: 
the Vh region comprises SEQ ID NO: 11 and the Vl region comprises SEQ ID NO: 12;
the Vh region comprises SEQ ID NO: 13 and the Vl region comprises SEQ ID NO: 14;
the Vh region comprises SEQ ID NO: 15 and the Vl region comprises SEQ ID NO: 16; or
the Vh region comprises SEQ ID NO: 17 and the Vl region comprises SEQ ID NO: 18. 
Claim 11 encompasses the CAR of claim 1, wherein the Vh region has at least 80% sequence identity with a polypeptide sequence selected from SEQ ID NO: 11, SEQ ID [[NO.]]NO: 13, SEQ ID NO: 15 and SEQ ID NO: 17; and wherein the Vl region has at least 80% sequence identity with a polypeptide sequence selected from SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16 and SEQ ID NO: 18.
Claim 20 encompasses any engineered immune cell expressing the CAR of claim 1 at its cell surface membrane.
Claim 21 encompasses the engineered immune cell of claim 20, wherein the engineered immune cell is derived from at least one of an inflammatory T-lymphocyte, a cytotoxic T-lymphocyte, a 
Claim 22 encompasses the engineered immune cell of claim 20, wherein expression of T cell receptor (TCR) is suppressed. 
Claim 23 encompasses the engineered immune cell of claim 20, wherein expression of CD33 is suppressed. 
Claim 24 encompasses the engineered immune cell of claim 20, wherein said engineered immune cell is modified to be resistant to at least one of an immunosuppressive drug or a chemotherapy drug.
Claim 43 encompasses any engineered immune cell expressing at its cell surface a chimeric antigen receptor (CAR) comprising:
(a)    an extracellular ligand binding domain comprising a heavy chain variable region (Vh) and a light chain variable region (Vl) from a monoclonal anti-CD33 antibody, wherein the Vh region comprises a polypeptide sequence having at least 67% identity and at least 85% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 11. SEQ ID NO: 13, SEQ ID NO: 15, and SEQ ID NO: 17: and wherein the VL, region comprises a polypeptide sequence having at least 53% identity and at least 75% similarity to at least one sequence selected from the group consisting of SEQ ID NO: 12. SEQ ID NO: 14, SEP ID NO: 16, and SEP ID NO: 18;
(b)    a hinge selected from the group consisting of an FcγRIIIα hinge having an amino acid sequence set forth in SEQ ID NO: 3. a CD8a hinge having an amino acid sequence set forth in SEQ ID NO: 4, IgG1 hinge having an amino acid sequence set forth in SEP ID NO: 5:
(c)    a CD8a transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 6: and
(d)    a cytoplasmic domain comprising a CD3 zeta signaling domain having an amino acid sequence set forth in SEQ ID NO: 9. and a co-stimulatory domain from 4-IBB having an amino acid sequence set forth in SEQ ID NO: 8.

Claim 45 encompasses the engineered immune cell of claim 43, wherein:
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 11 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 12;
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 13 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 14;
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 15 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 16; or
the Vh region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 17 and the Vl region has at least 80% sequence identity with the amino acid sequence set forth in SEQ ID NO: 18.
The specification discloses just four chimeric antigen receptor comprising scFv that binds to CD33 generated from antibody M195-1, M2H12-1, DRB2-1 or MY9-6-1, an FcγRIII hinge comprising the amino acid sequence of SEQ ID NO: 3, a CD8a-transmembrane comprising the amino acid sequence of SEQ ID NO: 6, a cytoplasmic domain 4-1BB comprising the amino acid sequence of SEQ ID NO: 8 and a CD3g of SEQ ID NO: 9. The complete chimeric antigen receptor (CAR) comprises 
However, the specification does not teach where and what amino acid within the full-length sequence of VH and VL to be substituted, deleted, added or a combination thereof such that the VH sequence having at least 67% identity or 80% similarity to SEQ ID NO: 11, 13, 15 or 17 and the VL sequence having at least 53% identity or 75% similarity to SEQ ID NO: 12, 14, 16 or 18 (that has no resemblance to the parent anti-CD33 antibody) still maintains structure conformation and binding specifically to human CD33.   The same issue applies to claims 4, 11, 44 and 45.  There are insufficient working examples. 
It is well established in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
As another example, Chen et al. (EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. 

For example, Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it would be highly unpredictable that an antibody variable region having merely 67% identity or 80% identity to SEQ ID NO: 11, 13, 15 or 17 and the VL sequence has 53% identity or 75% identity to SEQ ID NO: 12, 14, 16 or 18 of a parental antibody would retain the CD33 antigen-binding function of the parental antibody.   As such, one of skill in the art cannot predict which substitution, deletion, addition and a combination thereof in the heavy chain variable region and the light chain variable region still maintains CD33 antigen binding encompassed by the claimed chimeric antigen receptor and immune cell expressing such CAR, in turn, effective to treat CD33 specific cancer. Therefore, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification and the breadth of the claims, it would take an undue amount of experimentation for one skilled in the art to practice the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 11, 20-21, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable US Pat No. 10,221,245 (newly cited, Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of US Pat No. 5,530,101 (newly cited, Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (newly cited, Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (newly cited, Lutz hereafter, published May 27, 2004; PTO 892). 
Regarding claims 1-2 and 43, Brogdon teaches chimeric antigen receptor comprising an extracellular antigen recognition domain, e.g., humanized antibody comprising VH and VL that specifically binds to CD19, col. 16, lines 36), a CD8α hinge (col. 43, line 20, col. 88) and a CD8 transmembrane domain (col. 43, line 22-24, col. 88), and an intracellular signaling domain comprising a costimulatory domain e.g., 41-BB (CD137, see col. 22, col. 30, col. 45, line 59) and a primary signaling domain, e.g., CD3 zeta (see col. 21, SEQ ID NO: 43), see Figure 6A, col. 16, line 36, in particular.  

US-14-214-728-14

  Query Match             100.0%;  Score 245;  DB 1;  Length 45;
  Best Local Similarity   100.0%;  
  Matches   45;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
              |||||||||||||||||||||||||||||||||||||||||||||
Db          1 TTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 45
The reference CD8 transmembrane domain comprises the amino acid sequence of SEQ IDNO: 15, which is identical to the claimed SEQ ID NO: 6, see sequence alignment below:
US-14-214-728-15

  Query Match             100.0%;  Score 128;  DB 1;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYIWAPLAGTCGVLLLSLVITLYC 24
              ||||||||||||||||||||||||
Db          1 IYIWAPLAGTCGVLLLSLVITLYC 24
The reference CD3-ζ signaling domain comprises the amino acid sequence of SEQ ID NO: 43, which is identical to the claimed SEQ ID NO: 9, see sequence alignment below:
US-14-214-728-43

  Query Match             100.0%;  Score 593;  DB 1;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKNPQEGLYN 60

Qy         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112


Query Match             100.0%;  Score 232;  DB 1;  Length 42;
  Best Local Similarity   100.0%;  
  Matches   42;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 KRGRKKLLYIFKQPFMRPVQTTQEEDGCSCRFPEEEEGGCEL 42

Regarding claim 20, Brogdon teaches an engineered immune cell such as T-lymphocyte expressing chimeric antigen receptor at its cell surface (CAR), see col. 70, col. 117, Example 4, col. 121, line 4, cell surface expression of humanized CART19, in particular.  
Regarding claim 21, Brogdon teaches and claims the immune cells such as cytotoxic T cell (aka CD8+ T cell, see reference claim 31-32, in particular.
Brogdon does not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 11 and the VL region comprises the amino acid sequence of SEQ ID NO: 12 or the VH region comprises the amino acid sequence of SEQ ID NO: 13 and the VL region comprises the amino acid sequence of SEQ ID NO: 14 or the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18 as per claims 1, 7, 11, 43, 45, and 46.
However, Queen teaches humanized M195 antibody that binds to CD33 that are substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  The reference heavy chain variable region comprises the amino acid sequence of SEQ ID 
US-07-634-278-56

  Query Match             100.0%;  Score 618;  DB 3;  Length 116;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLQQSGPELVKPGASVKISCKASGYTFTDYNMHWVKQSHGKSLEWIGYIYPYNGGTGY 60

Qy         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKSKATLTVDNSSSTAYMDVRSLTSEDSAVYYCARGRPAMDYWGQGTSVTVS 115

The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 54, which is 100% identical to the claimed SEQ ID NO: 12 (aka at least 53% identity and 75% similarity), see sequence alignment below:
US-07-634-278-54

  Query Match             100.0%;  Score 584;  DB 3;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCRASESVDNYGISFMNWFQQKPGQPPKLLIYAASNQGS 60

Qy         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFSLNIHPMEEDDTAMYFCQQSKEVPWTFGGGTKLEIK 111

Both Brogdon and Queen do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the 
However, Sutherland teaches humanized antibody m2H12 that binds to human CD33 for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute promyelocytic leukemia (APL), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML), a chronic myeloproliferative disorder, precursor B-cell acute lymphoblastic leukemia (preB-ALL), precursor T-cell acute lymphoblastic leukemia (pre T-ALL), multiple myeloma (MM), mast cell disease, and myeloid Sarcoma, see para. [0029], [0052], [0053], [0122]. 
The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 56, which is 100% identical to the claimed SEQ ID NO: 13 (aka at least 67% identical and 85% similar), see Figure 1A, sequence alignment below:
  Query Match             100.0%;  Score 629;  DB 20;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQSGPELVRPGTFVKISCKASGYTFTNYDINWVNQRPGQGLEWIGWIYPGDGSTKY 60

Qy         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKAKATLTADKSSSTAYLQLNNLTSENSAVYFCASGYEDAMDYWGQGTSVTVSS 117

The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 54, which is 100% identical to the claimed SEQ ID NO: 14 (aka at least 53% identity and 75% similarity), see Figure 1B, sequence alignment below: 
  Query Match             100.0%;  Score 563;  DB 20;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIKMTQSPSSMYASLGERVIINCKASQDINSYLSWFQQKPGKSPKTLIYRANRLVDGVPS 60

Qy         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGQDYSLTISSLEYEDMGIYYCLQYDEFPLTFGAGTKLELKR 108

Brogdon, Queen and Sutherland do not teach the anti-CD33 monoclonal antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH region comprises the amino acid sequence of SEQ ID NO: 17 and the VL region comprises the amino acid sequence of SEQ ID NO: 18.
However, Lutz teaches anti-CD33 antibody My9-6 for treating a subject having a disease where CD33 is expressed, such as myelodysplastic syndrome, acute myeloid leukemia, chronic myeloid leukemia or pro-myelocytic leukemia, see entire document, abstract, in particular. 
The reference heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 7, which is 100% identical to the claimed SEQ ID NO: 17 (aka at least 67% identical and 85% similar), see sequence alignment below:
  Query Match             100.0%;  Score 622;  DB 5;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQQPGAEVVKPGASVKMSCKASGYTFTSYYIHWIKQTPGQGLEWVGVIYPGNDDISY 60

Qy         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGKATLTADKSSTTAYMQLSSLTSEDSAVYYCAREVRLRYFDVWGAGTTVTVSS 118
120
The reference light chain variable region comprises the amino acid sequence of SEQ ID NO: 8, which is 100% identical to the claimed SEQ ID NO: 18 (aka at least 53% identity and 75% similarity), see sequence alignment below: 

  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 NIMLTQSPSSLAVSAGEKVTMSCKSSQSVFFSSSQKNYLAWYQQIPGQSPKLLIYWASTR 60

Qy         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFTGSGSGTDFTLTISSVQSEDLAIYYCHQYLSSRTFGGGTKLEIKR 113

Lutz teaches the antibody inhibits the growth of CD33-expressing cells, see p. 21, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute a known monoclonal anti-CD19 antibody in the chimeric antigen receptor (CAR) of Brogdon for any one of the humanized anti-CD33 monoclonal antibody as taught by Queen, Sutherland or Lutz to arrive at the claimed invention with a reasonable expectation of success, e.g., CD33 specific chimeric antigen receptor that targets human CD33 expressed on myeloid leukemia cells for treating acute myeloid leukemia (AML).
One of ordinary skill in the art would have been motivated to do so because Queen teaches humanized M195 antibody that binds to CD33 that are substantially non-immunogenic in humans, yet easily and economically produced in a manner suitable for therapeutic formulation and other uses, e.g., treating leukemia, see entire document, col. 9, Fig 37A and B, col. 29-31, in particular.  
One of ordinary skill in the art would have been motivated to do so because Sutherland teaches humanized antibody m2H12 that binds to human CD33 is useful for treating CD33-expressing cancers, e.g., acute myeloid leukemia (AML), myelodysplastic syndrome (MDS), acute promyelocytic leukemia (APL), chronic myelogenous leukemia (CML), chronic myelomonocytic leukemia (CMML),

Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable
results.
E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
In this case, combining the humanized monoclonal antibody comprising a VH and a VL that binds to human CD33 of Queen or Sutherland or Lutz with the CD8α hinge, CD8α transmembrane domain, a cytoplasmic domain comprising a 4-IBB costimulatory domain and CD3ζ signaling domain of 
In this case, “the combination of familiar elements according to known method” is likely to be obvious when it does no more than yield predictable results.'" KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 ‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of US Pat No. 5,530,101 (Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (Lutz hereafter, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of Lajoie (of record, J Immunology 192: 741-751, January 2014; PTO 892) and US Pat No. 7,700,100 (of record, PTO 892).

The references above do not teach the chimeric antigen receptor (CAR) comprises FcγRIIIa hinge having an amino acid sequence set forth in SEQ ID NO: 3 as per claims 1 and 5.
However, Lajoie teaches FcγRIIIa (aka CD16a) comprises two extracellular immunoglobulin domains, e.g., EC1 and EC2, extracellular spacer (aka stalk or hinge), a transmembrane domain, and an intracellular signaling domain, see Figure 1, right col, in particular. The hinge links the extracellular domains to the transmembrane domain.  The CD16a hinge comprises the sequence Thr(191)-Gln-Gly-Leu-Ala-Val-Ser-Thr-Ile-Ser-Ser(201), which is cleavable by recombinant human protease ADAM, cleaves the hinge between Ala at position 198 and Val at position 196, resulting shedding of the FcγRIIIa (aka CD 16a) in activated cells, see Figure 1, in particular.
Lajoie does not teach the FcγRIIIa (aka CD 16a) having an amino acid sequence set forth in SEQ ID NO: 3.
However, the ‘ 100 patent teaches FcγRIIIα extracellular domain C-terminal fragment comprises the amino acid sequence of SEQ ID NO: 47, which comprises the claimed SEQ ID NO: 3, see sequence alignment below:
US-10-756-153A-47

  Query Match             100.0%;  Score 83;  DB 5;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLAVSTISSFFPPGYQ 16
              ||||||||||||||||
Db          4 GLAVSTISSFFPPGYQ 19


In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute a known hinge e.g., CD8aα hinge (stalk) in the CD33 specific chimeric antigen receptor of Brogdon and Queen or Brogdon and Sutherland or Brogdon and Lutz for another e.g., the C-terminal fragment of the FcγRIIIa (aka CD16a) extracellular spacer (aka stalk or hinge) as taught Lajoie that comprises the GLAVSTISSFFPPGYQ sequence as taught by the ‘100 patent in order to link the extracellular ligand binding domain that binds to CD33 to the CD8α transmembrane domain. The ordinary artisan would have found it obvious to substitute the CD8α hinge (linker) with an alternate hinge from FcγRIIIα compatible with linking the extracellular domain to the transmembrane as taught by Lajoie. 
One of ordinary skill in the art would have been motivated to do so because Lajoie teaches the stalk or hinge is cleavable by protease ADAM between Ala at position 198 and Val at position 196, resulting shedding of the FcγRIIIα (aka CD16a) in activated cells.
The simple substitution of one known element for another to obtain predictable results is one of the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness.
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of US Pat No. 5,530,101 (Queen hereafter, issued Jun 25, 1996; PTO 892) or US 20130309223 (Sutherland hereafter, Published November 21, 2013; PTO 892) or WO2004043344 publication (Lutz hereafter, published May 27, 2004; PTO 892) as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of Torikai et al (of record, Blood 119(2): 5697-5705, June 14, 2012; PTO 892). 
The combine teachings of Brogdon and Queen, Sutherland or Lutz have been discussed supra.
The references above do not teach the CD33 specific chimeric antigen receptor engineered immune cell wherein expression of T cell receptor (TCR) is suppressed as per claim 22.
However, Torikai teaches clinical-grade T cells are genetically modified ex vivo to express a chimeric antigen receptor (CAR) to redirect specificity to a tumor associated antigen (TAA) thereby conferring antitumor activity in vivo. T cells expressing a CD19-specific CAR recognize B-cell malignancies in multiple recipients independent of major histocompatibility complex (MHC) because the specificity domains are cloned from the variable chains of a CD19 monoclonal antibody.  Torikai further teaches a major step toward eliminating the need to generate patient-specific T cells by generating universal allogeneic TAA-specific T cells from one donor that might be administered to multiple recipients. This was achieved by genetically editing CD19-specific CAR+ T cells to eliminate expression of the endogenous (T-cell receptor (TCR) to prevent a graft-versus-host response 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to genetically knockout the endogenous TCR in CAR T cell as taught by Torikai to improve the CD33-specific CAR T cells of Brogdon and Queen, Sutherland or Lutz the same way with a reasonable expectation of success, e.g., universal CD33 specific CAR+ T cells that specifically lysed primary targets in multiple recipients independent of major histocompatibility complex (MHC).
One of ordinary skill in the art would have been motivated to do so because Torikai teaches this method eliminates the need to generate patient-specific T cells by generating universal allogeneic TAA-specific T cells from one donor that might be administered to multiple recipients.
One of ordinary skill in the art would have been motivated to do so because Torikai teaches eliminating endogenous TCR in CAR T cells would prevent a graft-versus-host response without compromising CAR-dependent effector functions, see entire document, abstract, in particular.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A)    Combining prior art elements according known methods to yield predictable results.
B)    Simple substitution of one known element for another to obtain predictable results.
C)    Use of known technique to improve similar products in the same way.
D)    Applying known technique to a known product ready for improvement to yield predictable

E)    “Obvious to try” — choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)    Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
In this case, applying known method of knocking out TCR expression of Torikai to known CD33 specific CAR T cells of Brogdon and Queen, Sutherland or Lutz would improve the CAR T cells in the same way. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Claims 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No. 10,221,245 (Brogdon hereafter, claimed earlies priority to 61/802,629 filed March 16, 2013) in view of  as applied to claims 1-2, 7, 11, 20-21, 43, 45, and 46 mentioned above and further in view of WO2013/176915 (of record, Smith hereafter, published Nov 28, 2013; PTO 892).
The combine teachings of Brogdon and Queen, Sutherland or Lutz have been discussed supra.
The references above do not teach the CD33 specific chimeric antigen receptor engineered immune cell wherein the cell is resistant to at least one immunosuppressive drug or a chemotherapy drug as per claim 24.
However, Smith teaches methods for modified T cells e.g., CAR T cells (see p. 2) that are resistant to immunosuppressive drugs such as Alemtuzumab or glucocorticoid steroids, see abstract, p. 2, p. 6. These modified allogenic T cells are expected to expand more efficiently in patient’s blood, where they can target tumor cells or infected cells, see p. 6.  Smith further teaches suppressing TCR expression by inactivating TCR alpha or TCR beta chain to eliminate CD3 signaling and preventing recognition of alloantigen and thus Graft versus Host disease (GVHD), see p. 4, in particular.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to genetically knockout the TCR in CAR T cell as taught by Smith to improve the CD33-specific CAR T cells of Brogdon and Queen, Sutherland or Lutz the same way with a reasonable expectation of success, e.g., CD33 specific CAR+ T cells that prevent recognition of alloantigen and thus Graft versus Host disease (GVHD) and thereby suppressing CD33 expression (aka killing CD33 expressing cancer cells). 
One of ordinary skill in the art would have been motivated to inactivate the TCR expression because Smith teaches it is possible to inactivate TCR in CAR T cells to eliminate the TCR from 
One of ordinary skill in the art would have been motivated to engineered CAR T cells to be resistant to immunosuppressive agent or chemotherapeutic drug because Smith teaches it is also possible to inactivate one gene encoding target for immunosuppressive agent to render the cells resistant to immunosuppressive treatment to prevent graft rejection without affecting transplant T cells, see p. 38, lines 4-8.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar products in the same way.
D) Applying known technique to a known product ready for improvement to yield predictable results.
E) “Obvious to try”  --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
F)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference to arrive at the claimed invention.
In this case, “Simple substitution of one known element e.g., monoclonal antibody for another would obtain CD33 specific CAR with predictable results.
KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.'" See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 27 to SEQ ID NO: 30 are free of prior art.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644